DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 pending.

Claim Objections
Claims 1 and 7 are objected to because of fail to spell out the following acronyms: 
MBC;
CI
Appropriate correction is required.

Claim 13 is objected to because of fail to spell out the following acronyms: 
MBC;
I
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Also, the claimed elements and additional elements, or a combination of the addition elements in the claims (e.g. submissions) are directed to types of information being manipulated. The type of information be being manipulated does not impose a meaningful limit on the judicial exception. Hence, the claimed elements and additional elements, or a combination of the addition elements in the claims (e.g. graph, label sets, label code, integer value, states, etc.) fail to integrate the judicial exception into practical application because the claimed elements or their combination do not impose any meaningful limits on practicing the abstract idea. 
Further, the additional elements (e.g. a computer-implemented) amount to no more than usage of a generic computing system to perform the steps as claimed, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computer or an improvement to a technical field.
Thus, for at least the reasoning above, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the claim recites the following relative terms which render the claim indefinite:
“m submissions”;
“best”;
“worst”;
“greatest increase”;
“as close to 1.0 as possible”.
These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Also, claim 1 recites “said submissions” in the allowing step. There is insufficient antecedent basis for this limitation in the claim.
Further, claim 1 recites “a plurality of pairs of said submissions” in the allowing step and calculating step. The claim recites different type of submissions, such as number of submissions in the uploading step, the m submissions in the assigning step. It is unclear which one is said submissions in “a plurality of pairs of said submissions” refer to. 

Claim 6 incorporates the deficiencies of claim 1 described above. Also the claim recites a relative term “accurately ranking” which render the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

With respect to claim 7, the claim recites the following relative terms which render the claim indefinite:
“x number”;
“m submissions”;
“best”;
“worst”;
““as close to 1.0 as possible”.
These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Also, claim 7 recites “said submissions” in the allowing step. There is insufficient antecedent basis for this limitation in the claim.
Further, claim 7 recites “a plurality of pairs of said submissions” in the allowing step and calculating step. The claim recites different type of submissions, such as number of submissions in the uploading step, the m submissions in the assigning step. It is unclear which one is said submissions in “a plurality of pairs of said submissions” refer to. 



With respect to claim 13, the claim recites the following relative terms which render the claim indefinite:
“k submissions”;
 “I submissions”;
“best”;
“worst”.
These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Also, claim 13 recites “said submissions” in the allowing step. There is insufficient antecedent basis for this limitation in the claim.
Further, claim 13 recites “a plurality of pairs of said submissions” in the allowing step and calculating step. The claim recites different type of submissions, such as number of submissions in the uploading step, the k submissions in the grouping step. It is unclear which one is said submissions in “a plurality of pairs of said submissions” refer to. 

Claim 16 incorporates the deficiencies of claim 13 described above. Also the claim the claim recites the following relative terms which render the claim indefinite:
“J submissions”;
 “best”;
“worst”.
These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 20 incorporates the deficiencies of claim 13 described above. Also the claim recites a relative term “accurately ranking” which render the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

	Any claim not specifically addressed is being rejected for incorporate the deficiencies of the claim it is depending upon. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, 16-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al (Pub No US 2017/0154294), hereinafter Morimoto.

With respect to claim 13, Morimoto discloses a computer-implemented method in a server system for evaluating a number of submissions provided by a number of applicants (Abstract), comprising the steps of: 
uploading said number of submissions to a central server in said server system ([0025-0026], [0063], Fig 1: uploading a number of submissions, e.g. daily sales reports, to a server), 
 grouping all of said plurality of submissions into a plurality of subgroups of k submissions ([0082-0084], [0086-0087]: grouping the submissions into subgroups via classification and/or   worker), 
assigning a subgroup of k submissions to an applicant until all of said subgroups are assigned ([0025], [0038], [0063], [0068], 0082-0084], [0086-0087]: assigning a subgroup to applicant, e.g. manager or  worker), 
allowing each of said number of applicants to rank each of said subgroups of k submissions wherein said submissions are ranked from best to worst within said subgroup ([0029-0031], [0037], [0038], [0052-0054]: allowing each of the managers or judging applications to rank each subgroup via judging, with ranking from best to worst),
(MBC score is merely a score; [0034], [0042], [0053-0055], [0080-0087], [0089-0090], Fig 3: assign a score that correspond to the MBC score based on the rank), 
calculating an initial global ranking based on said MBC score of each of said submissions ([0042], [0042],  [0053-0055], [0080-0087], [0089-0090], Fig 3-4: calculating a initial ranking based on the score for the initial time of the time series), 
grouping said plurality of submissions into a second plurality of subgroups of I submissions, wherein each of said subgroup of I submission has a higher probability of including submissions of similar ranks (has a higher probability as claimed appears suggest non-functional descriptive material for not functionally impacting the claim; [0031], [0049-0050], [0082-0084], [0086-0087], [0095], Fig 1: grouping the submissions into subgroups of certain submission that correspond to I submission, e.g. when the process is repeated, each has a higher probability. Also similar submissions or applicants/sales are grouped), 
assigning a second subgroup of I submissions to said applicants until all of said second subgroups are assigned ([0025], [0038], [0063], [0068], 0082-0084], [0086-0087], Fig 1: assigning a subgroup to applicant, e.g. manager or  worker in a when the process is repeated), 
allowing said number of applicants to rank each of said second subgroups of I submissions, wherein said submissions are ranked from best to worst within said second subgroup ([0029-0031], [0037], [0038], [0052-0054]: allowing each of the managers or judging applications to rank each subgroup via judging, with ranking from best to worst when the process is repeated), 
(MBC score is merely a score; [0034], [0042], [0053-0055], [0080-0087], [0089-0090], Fig 3: assign a score that correspond to the MBC score), 
calculating a second global ranking based on said MBC score of each of said submissions ([0042], [0042],  [0053-0055], [0080-0087], [0089-0090], Fig 3-4: calculating a second ranking based on the score when the process is repeated ).
With respect to claim 14, Morimoto further discloses comprising the step of eliminating a certain portion of submissions after said step of calculating an initial global ranking, and wherein said step of grouping said plurality of submissions only includes a remaining portion of submissions ([0077], [0083], [0089]: eliminating by extracting and using only used the remaining extracted content in the learned process including grouping).
With respect to claim 16, Morimoto further discloses eliminating a certain portion of submissions within said second subgroup ([0050], [0077], [0083], [0089]: eliminating a portion, e.g. extract a portion that is relevant and eliminate a portion that is not, or element judge data), 
grouping said plurality of submissions into a third plurality of subgroups of J submissions ([0082-0084], [0086-0087]: grouping the submissions into subgroups via classification and/or   worker), 
assigning a third subgroup of J submissions to said applicants until all of said third subgroups are assigned ([0025], [0038], [0063], [0068], 0082-0084], [0086-0087]: assigning a subgroup to applicant, e.g. manager or  worker), 
([0029-0031], [0037], [0038], [0052-0054]: allowing each of the managers or judging applications to rank each subgroup via judging, with ranking from best to worst), 
assigning an MBC score to said submission, wherein said MBC score is based on said rank of said submission within said third subgroups that said submission was contained in MBC score is merely a score; [0034], [0042], [0053-0055], [0080-0087], [0089-0090], Fig 3: assign a score that correspond to the MBC score),  and 
 calculating a third global ranking based on said MBC score of each of said submissions ([0030], [0047-0048], Fig 1 & 3: calculating a third local ranking with recalculating based on the scores), 

With respect to claim 17, Morimoto further discloses wherein after the step of eliminating said portion of submissions, said applicants remaining are only those with submissions remaining ([0077], [0083], [0089]: eliminating by extracting and using only used the remaining extracted content in the learned process including grouping).
With respect to claim 20, Morimoto further discloses the step of rewarding said applicants for accurately ranking said submissions ([0031], [0038]: rewarding by provide useful report for improvement, e.g. provide warning).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (Pub No US 2017/0154294), hereinafter Morimoto.

With respect to claim 1, Morimoto discloses a computer-implemented method in a server system for evaluating a number of submissions provided by a number of applicants (Abstract), comprising the steps of: 
uploading said number of submissions to a central server in said server system ([0025-0026], [0063], Fig 1: uploading a number of submissions, e.g. daily sales reports, to a server), 
grouping said plurality of submissions into a plurality of subgroups of m submissions ([0082-0084], [0086-0087]: grouping the submissions into subgroups via classification and/or   worker), 
assigning a subgroup of m submissions to an applicant until all of said subgroups are assigned ([0025], [0038], [0063], [0068], 0082-0084], [0086-0087]: assigning a subgroup to applicant, e.g. manager or  worker), 
allowing each of said number of applicants to rank each of said subgroups of m submissions, wherein said submissions are ranked from best to worst within said subgroup ([0029-0031], [0037], [0038], [0052-0054]: allowing each of the managers or judging applications to rank each subgroup via judging, with ranking from best to worst);  
(MBC score is merely a score; [0034], [0042], [0053-0055], [0080-0087], [0089-0090], Fig 3: assign a score that correspond to the MBC score based on the rank), 
calculating an initial global ranking based on said MBC score of each of said submissions ([0042], [0042],  [0053-0055], [0080-0087], [0089-0090], Fig 3-4: calculating a initial ranking based on the score for the initial time of the time series), 
calculating a CI value based on an agreement of said initial global ranking with each applicant's individual rankings of a plurality of pairs of said submissions (CI value is merey an value; [0029-0031], [0053-0054]: calculating a CI value, e.g. value for performance based a agreement with respect to judgment), 
switching a certain pair of said submissions to achieve the greatest increase in said CI value when said CI value is initially less than a threshold ([0025], [0030], [0037], [0041],  [0050], Fig 1 & 3: switch a certain pair to achieve increase, e.g. increase of satisfactory level, score or ranking in CI value, with respect to the predetermined condition such as the threshold),),  
recalculating said CI value after switching said certain pair of said submissions to determine if said CI value has achieved a value of threshold ([0030], [0047-0048], Fig 1 & 3: recalculating the CI value with respect to the score calculation and  the predetermined condition such as the threshold), and 
repeating said step of switching another certain pair of said submissions to achieve the greatest increase in said CI value and recalculating said CI value after said switching step until ([0030], [0047-0048], [0053-0056], Fig 1 & 3: repeat process including switching and recalculating close to the condition/threshold).
Morimoto does not explicitly disclose the said CI value is initially less than 1.0, and repeat until said CI value is as close to 1.0 as possible.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The switching, recalculating and repeating steps would be performed the same regardless of the data, the data being 1.0 as claimed,  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform switching, recalculating and repeating steps with a data of 1.0 in the claim instead of the predetermined condition (e.g. a threshold) in Morimoto because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

With respect to claim 7, Morimoto discloses a computer-implemented method in a server system for evaluating an x number of submissions provided by a number of applicants (Abstract), comprising the steps of: 
uploading said number of submissions to a central server in said server system ([0025-0026], [0063], Fig 1: uploading a number of submissions, e.g. daily sales reports, to a server), 
([0082-0084], [0086-0087]: grouping the submissions into subgroups via classification and/or   worker), 
assigning a subgroup of m submissions to an applicant until all of said subgroups are assigned ([0025], [0038], [0063], [0068], 0082-0084], [0086-0087]: assigning a subgroup to applicant, e.g. manager or  worker), 
allowing each of said number of applicants to rank each of said subgroups of m submissions, wherein said submissions are ranked from best to worst within said subgroup ([0029-0031], [0037], [0038], [0052-0054]: allowing each of the managers or judging applications to rank each subgroup via judging, with ranking from best to worst),
assigning an MBC score to a submission, wherein said MBC score is based on said rank of said submission within said subgroups that said submission was contained in (MBC score is merely a score; [0034], [0042], [0053-0055], [0080-0087], [0089-0090], Fig 3: assign a score that correspond to the MBC score based on the rank), 
calculating an initial global ranking based on said MBC score of each of said submissions ([0042], [0042],  [0053-0055], [0080-0087], [0089-0090], Fig 3-4: calculating a initial ranking based on the score for the initial time of the time series), 
calculating a CI value based on an agreement of said initial global ranking with each applicant's individual rankings of a plurality of pairs of said submissions (CI value is merely an value; [0029-0031], [0053-0054]: calculating a CI value, e.g. value for performance based a agreement with respect to judgment), 
switching a random pair of said submissions to achieve a new position of said random pair when said CI value is initially less than threshold ([0025], [0030], [0037], [0041],  [0050], Fig 1 & 3: switch a certain pair to achieve increase, e.g. increase of satisfactory level, score or ranking in CI value, with respect to the predetermined condition such as the threshold),  
recalculating said CI value after switching said random pair of said submissions to determine if said CI value increased ([0030], [0047-0048], Fig 1 & 3: recalculating the CI value with respect to the score calculation and  the predetermined condition), 
accepting said new position of said random pair if said CI value increased ([0027], [0037-0038], [0050], [0053-0054]: accept new position, e.g. position of excellent performance or satisfactory level or higher ranking, if the score value is increased), 
rejecting said new position of said random pair if said CI value decreased ([0027], [0037-0038], [0050]: accept new position, e.g. position of excellent performance, satisfactory level or higher ranking, if the score value is decreased), 
repeating said steps of switching a random pair of said submissions, recalculating said CI value and accepting or rejecting said new position based on said CI value, until said CI value is as close to the threshold as possible ([0030], [0047-0048], [0053-0056], Fig 1 & 3: repeat process including switching and recalculating close to the condition/threshold).
Morimoto does not explicitly disclose the said CI value is initially less than 1.0, and repeat until said CI value is as close to 1.0 as possible.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The switching, recalculating and repeating steps would be performed the same regardless of the data, the data being 1.0 as claimed,  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 



With respect to claims 2 and 8, Morimoto further discloses wherein said number of applicants is equal to said plurality of subgroups (appears that the limitation is directed to nonfunctional descriptive material for not functionally impacting the structure of the claim; [0026], [0085-0086]: a subgroup for each applicant).
With respect to claims 3 and 9, Morimoto does not explicitly disclose wherein said submissions include a set of information having listed conflicts of interest.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps in the claims would be performed the same regardless of the type of information in the submission,  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the claimed steps with the set of information in the submissions as claimed in Morimoto because such data does not functionally relate to the steps 

With respect to claims 4 and 10, Morimoto further discloses the step of ensuring that none of said m submissions assigned to said applicant present a conflict of interest or belong to said applicant ([0026-0031]: the submission is application doesn’t present a conflict of interest or belong to the applicant, such as the manger).

With respect to claims 5 and 11, Morimoto further discloses comprising ensuring that said subgroup of m submissions are different from one another ([0026-0031],  [0081-0082], [0086-00088], Fig 1: ensure that subgroup is different via each is being work specific)).
With respect to claims 6 and 12, Morimoto further discloses of rewarding said applicants for accurately ranking said submissions ([0031], [0038]: rewarding by provide useful report for improvement, e.g. provide warning).

With respect to claim 15, Morimoto does not explicitly disclose wherein said certain portion of submissions eliminated is 50% of said plurality of submissions.
However, the cited  limitation is directed to a  the nonfunctional descriptive material for not being functionally impacting the claims, and these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps in the claims would be performed the same regardless of the type of information in the submission,  Thus, this descriptive material will not distinguish the claimed invention from the 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the claimed steps with a certain percentage of elimination in Morimoto because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

With respect to claim 18, Morimoto does not explicitly disclose wherein said submissions include a set of information having listed conflicts of interest.
However the cited  limitation is directed to a  the nonfunctional descriptive material for not being functionally impacting the claims, and these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps in the claims would be performed the same regardless of the type of information in the submission,  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the claimed steps with the set of information in the submissions as claimed in Morimoto because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

([0026-0031]: the submission is application doesn’t present a conflict of interest or belong to the applicant, such as the manger).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168